                        IN THE UNITED STATES DISTRICT COURT FOR
                           THE SOUTHERN DISTRICT OF GEORGIA
                                   SAVANNAH DIVISION


   UNITED STATES OF AMERICA,


                                                    Case No. CR418-206


   TERRELL MACK,
                           Defendant,




               Daniel C. Jenkins counsel of record for defendant Terrell Mack

    in the above-styled case has moved for leave of absence.        The Court

    is mindful that personal and professional obligations require the

    absence        of    counsel on occasion. The Court, however, cannot

    accommodate its schedule to the thousands of attorneys who practice

    within the Southern District of Georgia.

               Counsel may be absent at the times requested. However, nothing

    shall prevent the case from going forward; all discovery shall

    proceed, status conferences, pretrial conferences, and trial shall
    not be interrupted or delayed. It is the affirmative obligation of

    counsel to provide a fitting substitute.


        o so      ORDERED this /^ day of January 2019.
         CO

         CM
oQ
        ex.


        cr-
                                          WILLIAM T. MOORE, JR.    JUDGE
T:::-
                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA
        CO
        C-vl
